 


109 HR 1633 IH: Protecting Every Health Center Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1633 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Ney (for himself, Mr. Capuano, Mr. Smith of New Jersey, Mr. Davis of Illinois, Mr. Pallone, Mr. Weldon of Florida, Mrs. Christensen, Mr. Alexander, Mrs. Wilson of New Mexico, Mr. Bradley of New Hampshire, Mrs. Capito, Mr. McGovern, Mr. Frank of Massachusetts, Mr. Taylor of North Carolina, Mr. English of Pennsylvania, and Mr. Renzi) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Health Service Act to extend Federal Tort Claims Act coverage to all federally qualified community health centers. 
 
 
1.Short titleThis Act may be cited as the Protecting Every Health Center Act of 2005. 
2.Amendment to the Public Health Service ActSection 224(g)(4) of the Public Health Service Act (42 U.S.C. 233(g)(4)) is amended by striking receiving Federal funds under section 330 and inserting as described in section 1905(l)(2)(B) of the Social Security Act.  
 
